DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 10/22/20 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hunger (DE102013108419A1).
Regarding claim 11, Hunger reference discloses a hydrostatic actuator for a motor vehicle (Fig. 2) comprising: 
a housing (52,53); 
a piston (56,57) comprising a lateral surface and arranged within the housing in a longitudinally movable manner (Fig. 2); and, 
a seal (80), inserted between the lateral surface and the housing in a fluid-tight manner (Fig. 2), comprising: 

a sealing lip (e.g. lower region of 80 in Fig. 2) region comprising: 
a first sealing lip (96) for dynamically sealing to the other one of the housing or the piston when pressure in an external space is greater than pressure in an internal space (Fig. 2); and, 
a second sealing lip (114,128) for dynamically sealing to the other one of the housing or the piston when pressure in an external space is less than pressure in an internal space (Figs. 2-5).
Regarding claim 12, the Hunger reference discloses the first sealing lip and the second sealing lip extend in different directions (Figs. 2-5).
Regarding claim 13, the Hunger reference discloses the first sealing lip and the second sealing lip are aligned transversely to a longitudinal direction of the piston and transversely to a radial direction of the piston (Figs. 2-5).
Regarding claim 14, the Hunger reference discloses the seal comprises at least four surfaces in the sealing lip region (Figs. 2-5).
Regarding claim 15, the Hunger reference discloses an interspace (106,124) is formed between the first sealing lip and the second sealing lip (Figs. 2-5).

Regarding claim 17, the Hunger reference discloses the first sealing lip and the second sealing lip each rest at an acute angle on the lateral surface of the piston (Figs. 2-5).
Regarding claim 18, the Hunger reference discloses the seal is constructed from a flexible material (Figs. 2-5).
Regarding claim 19, the Hunger reference discloses the hydrostatic actuator is designed as a hydrostatic clutch actuator (Figs. 2-5).
Regarding claim 20, the Hunger reference discloses the first sealing lip and the second sealing lip have a self-reinforcing effect (Figs. 2-5).
Regarding claim 21, the Hunger reference discloses an annular seal (80) for a hydrostatic actuator (Fig. 2) comprising: 
a securing region (e.g. upper region of 80 in Fig. 2) comprising a radially extending surface and a circumferentially extending surface (Figs. 2-5); and, 
a sealing lip region (e.g. lower region of 80 in Fig. 2) extending from the securing region and comprising a first sealing lip (96) extending at least partially in a first axial direction and a second sealing lip (114,128) extending at least partially in a second axial direction, opposite the first axial direction (Figs. 2-5).
Regarding claim 22, the Hunger reference discloses a hydrostatic actuator (Fig. 2) comprising: 
a housing (52,53) comprising a cylindrical radial stop (e.g. axially extending surface of 52,53 in contact with 80) and an annular axial stop (e.g. radially extending surface of 52,53 in contact with 80); 

the annular seal of claim 21, wherein: 
the securing region contacts the radial stop and the axial stop (Fig. 2); and, 
the sealing lip region contacts the radially outward facing lateral surface (Fig. 2).
Regarding claim 23, the Hunger reference discloses the securing region forms a static seal to the housing and the sealing lip region forms a dynamic seal to the piston (Fig. 2).
Regarding claim 24, the Hunger reference discloses the piston is at least partially formed by a hollow cylinder (Fig. 2).
Regarding claim 25, the Hunger reference discloses a second seal (64,68,70) contacting the housing and the piston (Fig. 2).
Regarding claim 26, the Hunger reference discloses a third seal (64,68,70) contacting the piston (Fig. 2).
Regarding claim 27, the Hunger reference discloses an interspace (106,124) disposed axially between the first sealing lip and the second sealing lip (Fig. 2).
Regarding claim 28, the Hunger reference discloses the interspace is at least partially bounded by the radially outward facing lateral surface (Fig. 2).
Regarding claim 29, the Hunger reference discloses the first sealing lip comprises first and second surfaces (104,100); the second sealing lip comprises third and fourth surfaces (138,140); and, 
the interspace is at least partially bounded by the second and third surfaces (Figs. 2-5).
.

Response to Arguments
Applicant's arguments filed 10/22/20 have been fully considered but they are not persuasive.
With regards to the applicant’s argument of the rejection of claims 11 and 22, the argument is not persuasive because of the rejection above.
With regards to the applicant’s argument of the rejection of claim 21, the argument is not persuasive because the claim only recites a “region”. The claim does not describe any structure to the region. When looking at Figure 2, the “upper region” of 80 has a radially extending surface (e.g. radially extending surface of 52,53 in contact with 80) and a circumferentially extending surface (e.g. axially extending surface of 52,53 in contact with 80).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GILBERT Y LEE/Primary Examiner, Art Unit 3675